                 Case 3:18-cv-05989-RJB Document 23 Filed 01/15/20 Page 1 of 3




  1
                                                                                           Honorable Robert J. Bryan
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT FOR THE
 8                                    WESTERN DISTRICT OF WASHINGTON
                                                ATTACOMA
 9
      RICK OLMSTEAD,                                             NO. Cl8-5989 RJB
10
                                                                 DECLARATION OF RANDY PARKS
11                                      Plaintiff,
                               V.
12
13
   THOMAS MODLY, Acting Secretary of the
14 Navy, 1
15
                         Defendant.
16
17
             I, Randy Parks, declare under penalty of perjury, as provided by 28 U.S.C. § 1746, that the
18
      following is true and correct to the best of my knowledge:
19
20        1. lam currently employed by the United States Navy, at the Puget Sound Naval Shipyard

21    and Intermediate Maintenance Facility, Bremerton, WA (“Shipyard”). I have been employed at the
22    Shipyard for more than 20 years. My current position is Shop 56 Resource Manager. I have been
23
      the Shop 56 Resource Manager since September 23, 2012.
24
          1. I understand that Mr. Olmstead has claimed there were multiple personnel in Shop 56
25
26
27
   1 Thomas Modly is now Acting Secretary of the Department of the Navy, so pursuant to Fed. R. Civ. P. 25(d), he is
28 automatically substituted as the proper party.

       DECLARATION OF RANDY PARKS                                                          UNITED STATES ATTORNEY
                 1                                                                         1201 Pacific AVENUE, Suite 700
                                                                                            Tacoma, Washington 98402
                                                                                                   {253)428-3800
              Case 3:18-cv-05989-RJB Document 23 Filed 01/15/20 Page 2 of 3




 1 who were serving as Nuclear Supervisors in Shop 56, but who did not possess a Contamination
 2 Control Supervisor Qualification (SQ qual).
 3
        2. Based on my review of relevant records and discussion with relevant management
 4
     officials, the following information is provided regarding the personnel named by Mr. Olmstead
 5
 6 regarding their respective status as Nuclear Supervisors and whether they possessed an SQ qual:
 7              a. Mr. Wayne Johnson worked in Shop 56 as a Pipefitter from March 4,1987,
 8
     through January 20,2012. He did not serve as a Nuclear Supervisor during that time and therefore
 9
     was not required to have an SQ qual.
10
11              b. Ms. Erin Mollier was appointed to a Nuclear Test Supervisor position on March 22,

12 2015. Based on the established process for getting Nuclear Test Supervisors the SQ qual, Ms,
13 Mollier was granted temporary authorization to supervise contamination control work from February
14
     1, 2016, through May 31, 2016. According to ATMS, the system in which qualification records are
15
16 maintained, she ultimately received her SQ qual on March 18, 2016 and was credited for it on July
17 21, 2016. Ms. Mollier worked the day shift at Building 856.
18              c. Mr. Scott Kerlee worked in Shop 56 from September 22, 2013 through January 12,
19
     2017. According to ATMS, the system in which qualification records are maintained, he was not
20
21 SQ-qualified. To my knowledge, unlike Mr. Olmstead, Mr. Kerlee worked as a Nuclear Freeze Seal
22 Supervisor which involved work with liquid nitrogen as opposed to work with radioactive material
23 which would have warranted the SQ qual. Mr. Kerlee worked the day shift at Building 856.
24
                d. Mr. Hank Northrup was a Nuclear Test Supervisor in Shop 56 from September 19,
25
     2005, to February 3, 2014. According to ATMS, the system in which qualification records are
26
27 maintained, Mr. Northrup was SQ-qualified at some point, but I understand that it became known in
28 2010 that Mr. Northrup had a medical condition that resulted in work limitations that prevented him
      DECLARATION OF RANDY PARKS                                             UNITED STATES ATTORNEY
                                                                             1201 Pacific AVENUE, Suite 700
                2                                                             Tacoma, Washington 98402
                                                                                     (253)428-3800
             Case 3:18-cv-05989-RJB Document 23 Filed 01/15/20 Page 3 of 3




 1 from being exposed to radioactive material so he was no longer assigned contamination control work
2 that required the SQ qual. Mr. Northrup worked the day shift at Building 856.
3
4
 5
6          Executed this      day or^O_, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      DECLARATION OF RANDY PARKS                                            UNITED STATES ATTORNEY
                                                                            1201 Pacific Avenue, Suite 700
                3                                                            Tacoma, Washington 98402
                                                                                    (253)428-3800
